               Case 20-19203-RAM           Doc 53      Filed 12/04/20   Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   www.flsb.uscourts.gov

IN RE:                                            Case No. 20-19203-RAM
Raul Espinosa                                     Chapter 13
a/k/a Raul Espinosa Nodarse

       Debtor.                                /

                 OBJECTION TO MOTION TO VALUE AND DETERMINE
                 SECURED STATUS OF LIEN ON PERSONAL PROPERTY

       Comes now, Ally Bank, by and through its undersigned attorney, and hereby files its

Objection to Motion to Value and Determine Secured Status of Lien on Personal Property (Doc.

No. 33) and states as follows:

        1.     Debtor filed this case on August 26, 2020 when Debtor filed a voluntary petition

under Chapter 13 of the Bankruptcy Code.

        2.     On August 31, 2020, Ally Bank filed claim 4-1 which listed a secured total claim

of $14,376.76 for collateral, 2013 BMW 3 Series Automobile, VIN: WBADX7C55DE746379

herein after referred to as the “subject vehicle”.

        3.     On October 23, 2020, Debtor filed its Motion to Value and Determine Secured

Status of Lien on Personal Property (Doc. No. 33) proposing to value the subject vehicle at the

amount of $9,000.00 with an interest rate of 3.25%.

        4.     On October 30, 2020, Debtor filed its Fifth Amended Chapter 13 plan which

continues to propose valuing the subject vehicle in the amount of $9,000.00 with an interest rate

of 3.25%. The total payment paid in the plan were listed as $9,763.20 with monthly payments of

$162.72 for months 1 through 60.
               Case 20-19203-RAM         Doc 53     Filed 12/04/20      Page 2 of 3




        5.     The value of the subject vehicle is $18,350.00 per the NADA clean retail value.

See Exhibit “A”.

        6.     Ally Bank objects to the Debtor’s Motion to Value and Determine Secured Status

of Lien on Personal Property (Doc. No. 33) due to the fact that it does not pay Claimant the

replacement value of its collateral as the claim should be deemed fully secured at $14,376.76 and

should be repaid at contractual interest rate of 6.84% as reflected on claim 4-1.

       Wherefore, Ally Bank prays that this Honorable Court deny the Debtor’s Motion to Value

and Determine Secured Status of Lien on Personal Property.


                                                     /s/Steven G. Powrozek
                                                     Steven G. Powrozek
                                                     FL Bar 0316120
                                                     Shapiro, Fishman & Gaché, LLP
                                                     Attorney for Secured Creditor
                                                     4630 Woodland Corporate Boulevard
                                                     Suite 100
                                                     Tampa, FL 33614
                                                     Telephone: 813-367-5813
                                                     Fax: (813) 880-8800
                                                     E-mail: logsecf@logs.com
              Case 20-19203-RAM          Doc 53      Filed 12/04/20   Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that I am admitted to the Bar of the United States District Court of the

Southern District of Florida and I am in compliance with the additional qualifications to practice

in the Court as set forth in Local Rule 2090-1(A).

       The undersigned certifies that on 4th day of December, 2020, a copy of the foregoing was

caused to be served via CM/ECF electronic filing or via First Class U.S. Mail upon the

following:

Raul Espinosa
1535 W 3rd Avenue
Hialeah, FL 33010-3009

Robert Sanchez
355 W 49 St.
Hialeah, FL 33012

Nancy K. Neidich
POB 279806
Miramar, FL 33027

United States Trustee
51 SW First Avenue
Suite 1204
Miami, FL 33130


                                                     /s/Steven G. Powrozek
                                                     Steven G. Powrozek
                                                     FL Bar 0316120
                                                     Shapiro, Fishman & Gaché, LLP
                                                     Attorney for Secured Creditor
                                                     4630 Woodland Corporate Boulevard
                                                     Suite 100
                                                     Tampa, FL 33614
                                                     Telephone: 813-367-5813
                                                     Fax: (813) 880-8800
                                                     E-mail: logsecf@logs.com


20-324198
